STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

IN THE MATTER THE SUCCESSION NO. 2022 CW 0400
OF DEZMON HAMILTON, SR.

CONSOLIDATED WITH

 

IN THE MATTER OF THE JUNE 21, 2022
SUCCESSION OF DEZMON HAMILTON

 

In Re: Danita Cage, applying for supervisory writs, 19th
Judicial District Court, Parish of East Baton Rouge,
No. 110,537 c/w 110,542.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT NOT CONSIDERED. The writ application failed to include
an affidavit verifying the allegations of the writ application
and service, a copy of the pleadings on which the ruling was
founded, a copy of the opposition and attachments or statement
advising no opposition was filed, and a notice of intent and
return date order, in violation of Rules 4-2, 4-5(A), 4-5(C) (8),
4-5(C) (9), and 4-5(C)(11) of the Uniform Rules of Louisiana
Courts of Appeal. Also, this court requires a copy of the entire
transcript of the hearing held on January 10, 2022. This court
is unable to determine whether the writ application is timely.

Supplementation of this writ application and/or an
application for rehearing will not be considered. Uniform Rules
of Louisiana Courts of Appeal, Rules 2-18.7 and 4-9.

In the event relator seeks to file a new application with
this court, it must contain all pertinent documentation,
including the missing items noted herein and documentation to
show that the original writ application was timely, and must
comply with Uniform Rules of Louisiana Courts of Appeal, Rule 2-
12.2. Any new application must be filed on or before July 6,
2022, and must contain a copy of this ruling.

VGW

JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

GS)

DEPUTY CLERK OF COURT
FOR THE COURT